995 So. 2d 1157 (2008)
Jimmie Lee TENNANT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4775.
District Court of Appeal of Florida, First District.
December 5, 2008.
Jimmie Lee Tennant, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Jimmie Lee Tennant is hereby afforded a belated appeal from the order denying motion to correct illegal sentence in case numbers 94-36 through 94-47, 94-665 and 94-666 in the Circuit Court for Santa Rosa County. Upon issuance of mandate in this cause, a *1158 copy of this opinion will be provided to the clerk of the circuit court with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.